DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Applicant’s cancellation of claim 5, 7, and amendment of claims 1, in the paper of 2/18/2021, is acknowledged.  Applicants arguments filed on 2/18/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-4, 8-20 are at issue and are present for examination.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 19-20, drawn to a alpha amylase variant, in the paper of 8/5/2019, is acknowledged.  
During a telephone conversation with David Fazzolare on 4/23/2020 a provisional election was made without traverse to prosecute the invention of Species Group 1 
Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim1 is objected to because of the following informalities:  
Claim 1 is objected to for the recitation “and less than 100% sequence identity to the polypeptide of SEQ ID NO:1” because it is considered unnecessary and thus awkward.  This is based on the fact that since the claimed alpha amylase variant must have a set of substitution positions, it is inherently has less than 100% sequence identity and thus this limitation is awkward.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-12, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is further indefinite in the recitation “wherein when said variant is added in liquefaction at pH 4.8 and a temperature of 85°C for 2 hours the resulting liquefact has reduced viscosity compared to using a parent alpha- amylase” in that applicants intended meaning is confusing and unclear.  In the interest of advancing prosecution the recitation is interpreted as “wherein when said variant is added to a liquefaction reaction at pH 4.8 and a temperature of 85°C for 2 hours the resulting liquefact has reduced viscosity compared to using a parent alpha- amylase”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deinhammer et al. (WO 2013/055676) and Andersen et al. (US 2011/0136205).
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5-11, 19-20.  In response to the rejection applicant’s amended claim 1 and cancelled claims 5 and 7 and traverse the rejection as it applies to the newly amended claims.  
For applicants convenience the rejection is repeated herein:
As previously stated, Deinhammer et al. (WO 2013/055676) teach processes for producing fermentation products from starch-containing material using genetically engineered bacterial alpha amylases.  Deinhammer et al. teach the genetic engineering of the bacterial alpha amylase from Bacillus stearothermophilus (SEQ ID NO:1) for use in producing fermentation products.  Deinhammer et al. teach an alpha amylase comprising a number of mutations including the combination of V59A + E129V + K177L + R179E + Q254S +M284V (see p 12, p 38 and supporting text) which are more thermostable than the reference or parent alpha amylase.  Deinhammer et al. further 
Andersen et al. (US 2011/0136205) teach a number of variants (mutants) of polypeptides, in particular Termamyl-like alpha amylases which exhibits an alteration in at least one of the following properties such as substrate specificity, substrate 
binding, substrate cleavage pattern, thermal stability, pH/activity profile, 
pH/stability profile, stability towards oxidation, Ca2+ dependency and  specific 
activity.  Andersen et al. teach a number of oxidation stable amylase variants which include a large number of different combinations of substituted positions of the alpha amylase of Bacillus AA560 of SEQ ID NO:12.  At least 23 (see p 5-7 and supporting text) of the various combinations of alpha amylases taught by Andersen et al. have a substitution of position V214 with either a V214I or V214T substitution(see Table 3 and supporting text).  Andersen et al. further teach that the taught substitutions mutations may also be in background of a parent Termamyl-like alpha amylase including SP722 and BSG(Bacillus stearothermophilus) and variants or mutants thereof.  Andersen et al. further teach the above variants comprising a double deletion of I181 and G182 and a N193F substitution.
B. stearothermophilus background of SEQ ID NO:1 of Deinhammer et al.  One of skill in the art would have been motivated to also include the additional mutations taught by Andersen et al. of double deletion of I181 and G182 and a N193F substitution and truncation to around 491 amino acids long as means of identifying alpha amylases with improved characteristics such as substrate specificity, substrate binding, substrate cleavage pattern, thermal stability, pH/activity profile, pH/stability profile, stability towards oxidation, Ca2+ dependency and  specific activity.  The expectation of success is high based upon the high level of skill in the art at the time of filing as is seen in the teachings and results of both Deinhammer et al. and Andersen et al. who teach all the genetic engineering techniques required to design, make and evaluate alpha amylase variants.
Applicants Response:
Applicant  disagrees with the rejection and submits that claim 1 has been amended to recite "an alpha-amylase variant comprising an amino acid sequence 
Applicants submit that Deinhammer is silent regarding viscosity reduction and therefore fails to teach or suggest any alpha-amylase variants that have reduced viscosity compared to a parent alpha-amylase, much less provide any motivation for one skilled in the art to modify a parent alpha-amylase to produce an alpha-amylase variant with reduced viscosity, much less one wherein when the variant is added in liquefaction at pH 4.8 and a temperature of 85°C for 2 hours the resulting liquefact has 5 reduced viscosity compared to using a parent alpha-amylase. Applicants submit that therefore, Deinhammer fails to teach or reasonably suggest an alpha-amylase variant with the presently claimed features. 
Applicants submit that though Andersen discloses a V214T mutation that is purported to be equivalent to the claimed V212T mutation, Andersen fails to cure the above noted deficiencies of Deinhammer because Anderson, like Deinhammer, fails to teach or suggest alpha-amylase variants with reduced viscosity, especially alpha-amylase variants wherein when the variant is added in liquefaction at pH 4.8 and a 
Applicants submit that Andersen discloses an extensive list of properties that can be altered by mutating a parent alpha-amylase at one or more of the 46 positions disclosed in Anderson, and in particular mentions substrate specificity, substrate binding, substrate cleavage pattern, thermal stability, pH activity profile, pH stability profile, stability towards oxidation, Ca, dependency, reduced and increased pl and improved wash performance, specific activity, stability under, e.g., high temperature and/or low/high pH conditions, in particular at low calcium concentrations, and stability in the presence of detergent, e.g. storage stability in the detergents. Applicants submit that however, nowhere within Andersen is there any teaching or suggestion of any positions being useful for generating an alpha-amylase that reduces viscosity in a liquefact, much less one wherein when the variant is added in liquefaction at pH 4.8 and a temperature of 85°C for 2 hours the resulting liquefact has reduced viscosity compared to using a parent alpha-amylase. 
Applicants submit that the Office's motivation for combining Deinhammer and Andersen was to construct a variant that had improved oxidation stability for use along with a protease in dishwash and cleaning applications, however, presently amended claim 1 is directed to variants that are suitable for use in liquefaction and are capable of reducing viscosity of a liquefact compared to a parent alpha- amylase when added in liquefaction at pH 4.8 and a temperature of 85°C for 2 hours. Applicants submit that Because both Deinhammer and Andersen are silent regarding any mutations that result 
Applicants submit that moreover, there is no evidence in Andersen that would have led one of ordinary skill in the art to choose to select substitutions at position V212 from among the other 45 positions in Andersen listed as capable of being substituted to alter one of numerous properties listed in Andersen, much less V212T, and even much further less with any of the positions disclosed in Deinhammer. Applicants submit that in fact, the Office has not provided any evidence or articulated any rationale as to why one skilled in the art would have specifically chose V212T from among the 45 other positions 6in Andersen, much less with any reasonable expectation of success in achieving a variant that has the viscosity reducing properties of the claimed variants. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.
With regard to applicants submission that Deinhammer is silent regarding viscosity reduction and therefore fails to teach or suggest any alpha-amylase variants that have reduced viscosity compared to a parent alpha-amylase, much less provide any motivation for one skilled in the art to modify a parent alpha-amylase to produce an alpha-amylase variant with reduced viscosity, much less one wherein when the variant is added in liquefaction at pH 4.8 and a temperature of 85°C for 2 hours the resulting liquefact has 5 reduced viscosity compared to using a parent alpha-amylase, applicants is reminded that Deinhammer et al. teach processes for producing fermentation products from starch containing material using bacterial alpha amylase variants during oC and 85oC.  Thus the taught variant alpha amylase would have a higher activity for a longer time than a parent alpha amylase and thus would have a reduced viscosity of a liquefaction reaction under these conditions relative to a parent alpha amylase.
With regard to applicants submission that Andersen discloses a V214T mutation that is purported to be equivalent to the claimed V212T mutation, Andersen fails to cure the above noted deficiencies of Deinhammer because Anderson, like Deinhammer, fails to teach or suggest alpha-amylase variants with reduced viscosity, especially alpha-amylase variants wherein when the variant is added in liquefaction at pH 4.8 and a temperature of 85°C for 2 hours the resulting liquefact has reduced viscosity compared to using a parent alpha-amylase, applicants are reminded that the current rejection is based upon obviousness over the combinantion of both the Anderson reference and the Deinhammer reference, not anticipation.  Further as stated above, Deinhammer et al. teach variant alpha amylases (i.e. having mutations V59A + E129V + K177L + R179E + Q254S +M284V) have increased thermostability (i.e. decay half life) at a pH 4.5 and temperature of 75oC and 85oC.  Thus the taught and obvious variant alpha amylases would have a higher activity for a longer time than a parent alpha amylase and thus would have a reduced viscosity of a liquefaction reaction under these conditions relative to a parent alpha amylase . 
With regard to applicants submission that Andersen discloses an extensive list of properties that can be altered by mutating a parent alpha-amylase at one or more of the oC and 85oC.  Thus the taught and obvious variant alpha amylases would have a higher activity for a longer time than a parent alpha amylase and thus would have a reduced viscosity of a liquefaction reaction under these conditions relative to a parent alpha amylase.
With regard to applicants submission that the office's motivation for combining Deinhammer and Andersen was to construct a variant that had improved oxidation stability for use along with a protease in dishwash and cleaning applications, however, applicants amended claim 1 is directed to variants that are suitable for use in liquefaction and are capable of reducing viscosity of a liquefact compared to a parent alpha- amylase when added in liquefaction at pH 4.8 and a temperature of 85°C for 2 hours, the motivation for the combination of the variant alpha amylases of Deinhammer and Andersen is different than previously stated.  As stated above, Deinhammer et al. teach the use of the above alpha amylase variants in liquefaction processes.  Further, one of skill in the art before the effective filing date of the invention would have been 
With regard to applicants submission that because both Deinhammer and Andersen are silent regarding any mutations that result in variants having such features, these results could not have been predicted by the prior art and were therefore surprising, this is not found persuasive because as stated above, the current rejection is based upon obviousness over the combination of both the Anderson reference and the Deinhammer reference, not anticipation.  Further as stated above, Deinhammer et al. teach variant alpha amylases (i.e. having mutations V59A + E129V + K177L + R179E + Q254S +M284V) have increased thermostability (i.e. decay half life) at a pH 4.5 and temperature of 75oC and 85oC.  Thus the taught and obvious variant alpha amylases would have a higher activity for a longer time than a parent alpha amylase and thus would have a reduced viscosity of a liquefaction reaction under these conditions relative to a parent alpha amylase . 
With regard to applicants submission that there is no evidence in Andersen that would have led one of ordinary skill in the art to choose to select substitutions at position V212 from among the other 45 positions in Andersen listed as capable of being substituted to alter one of numerous properties listed in Andersen, much less V212T, and even much further less with any of the positions disclosed in Deinhammer, as stated above, the current rejection is based upon obviousness over the combination of oC and 85oC.  Thus the taught and obvious variant alpha amylases would have a higher activity for a longer time than a parent alpha amylase and thus would have a reduced viscosity of a liquefaction reaction under these conditions relative to a parent alpha amylase. 
Remarks
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






rgh
3/26/2021

/Richard G Hutson/
Primary Examiner, Art Unit 1652